Citation Nr: 9917601	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) rating for 
hearing loss.

3.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

The veteran's claim of entitlement to a 10 percent rating for 
multiple, noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324 is addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  The veteran has tinnitus as the result of acoustic trauma 
during his active combat service with the artillery.  

2.  The veteran's bilateral hearing loss is manifested by an 
average pure tone threshold of 56.25 decibels in the right 
ear and 58.75 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 hertz, and by speech recognition of 90 percent in 
the right ear, and 94 percent in the left ear.

3.  The veteran does not have all of the pure tone thresholds 
over 55 decibels in either ear, nor does either ear have a 
pure tone threshold of 30 decibels at 1000 Hertz and 70 
decibels or more at 2000 Hertz.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service or manifested to a 
compensable degree within one year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.87b (1998).

2.  The criteria for entitlement to an increased 
(compensable) rating for hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for tinnitus.

The veteran contends that tinnitus was incurred in or 
aggravated by service and that service connection therefor is 
warranted.  After a review of the record, the Board finds 
that the veteran's contentions are supported by the evidence, 
and entitlement to service connection for tinnitus is 
granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).  Other organic diseases of the 
nervous system are chronic diseases with a presumptive 
periods of one year.  38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of tinnitus 
while on active duty.  The Board notes that the veteran's 
ears were normal on the May 1968 separation examination.  

The record does however show that the veteran served with the 
artillery in Vietnam.  Pursuant to 38 U.S.C.A. § 1154(b) 
(West 1991), the occurrence of acoustic trauma and tinnitus 
in service is established.  

A December 1968 VA examination conducted within one year of 
the veteran's separation from service noted that the veteran 
complained of tinnitus.

A February 1998 VA examination reports shows the veteran 
reported severe, constant, high-pitched ringing tinnitus in 
both ears which began many years previously.

The veteran did not report tinnitus during service, but under 
the circumstances of his combat service, that is not fatal.  
Giving him the benefit of the doubt, the Board finds that 
tinnitus began during service, as the result of acoustic 
trauma, and has continued since then.  38 U.S.C.A. §§ 1154, 
5107(b) (West 1991).  Accordingly, the Board finds that 
tinnitus was incurred in service and service connection 
therefor is granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Entitlement to an increased (compensable) rating for 
hearing loss.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The veteran contends that his hearing loss is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran established service connection for bilateral 
defective hearing by means of a February 1969 rating 
decision, which assigned a noncompensable disability rating.  
That rating was continued by an October 1996 rating decision, 
which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  At the time of the veteran's claim hearing loss 
was evaluated pursuant to the criteria found in Diagnostic 
Codes 6100-6110 of the Schedule.  38 C.F.R. §§ 4.85-4.87 
(1998).  Under these criteria, the degree of disability for 
bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110, Tables VI-VII (1998).

The criteria for evaluation of hearing loss were amended 
during the pendency of the veteran's appeal, effective June 
10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Pursuant to the criteria in effect subsequent to June 10, 
1999, a different chart is provided for use where all of the 
pure tone thresholds are over 55 decibels in either ear; or 
where either ear had a pure tone threshold of 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz; or where 
the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that the new criteria are not 
substantively different as regards the evaluation of the 
veteran's claim and that it is not prejudicial to the veteran 
to adjudicate his claim without providing him with the text 
of the new criteria, as both sets of criteria are equally 
unfavorable.

The report of the December 1997 VA audiological evaluation, 
which is the most recent clinical evaluation of the veteran's 
hearing for rating purposes, shows that the average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz was 56.25 
decibels in the right ear and 58.75 decibels in the left ear 
and that speech recognition was 90 percent in the right ear 
and 94 percent in the left ear.  Under the criteria set forth 
in the Schedule, the veteran's hearing loss is assigned Level 
II in the right ear, and Level II in the left ear.  38 C.F.R. 
§ 4.87, Table VI (1998).  That degree of bilateral hearing 
loss, as determined by the Schedule, warrants the assignment 
of a noncompensable evaluation under Diagnostic Code 6100, 
pursuant to the criteria for the evaluation of hearing loss 
in effect prior to June 10, 1999.  38 C.F.R. § 4.87, Table 
VII (1998).

The Board notes that the evaluation of hearing loss would be 
performed differently pursuant to the criteria in effect 
subsequent to June 10, 1999, where all of the pure tone 
thresholds were over 55 decibels in either ear, or where 
either ear had a pure tone threshold of 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  However, the 
Board notes that neither of those situations apply in this 
case, as the veteran' pure tone thresholds, in decibels, at 
the December 1997 VA examination were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
45
70
75
56.25
LEFT
45
60
65
65
58.75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
Therefore, the Board finds that the application of the 
Schedule pursuant to the criteria in effect prior to June 10, 
1999, remains identical using the criteria in effect 
subsequent to that date.  The Board notes that the examiner 
has not certified that the use of the speech discrimination 
test is not appropriate because of language difficulties or 
inconsistent speech discrimination scores.

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for hearing 
loss are not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Code 6100 (1998).


ORDER

Entitlement to service connection for tinnitus is granted.  
Entitlement to an increased (compensable) rating for hearing 
loss is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the regulations provide that whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree, the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1998).

The Board has granted entitlement to service connection for 
tinnitus in Section I of this decision.  That disability must 
be now rated by the RO.  However, if the RO assigns a 
compensable rating for that disability, a compensable rating 
pursuant to 38 C.F.R. § 3.324 will be precluded as that 
rating may not be assigned in combination with any other 
compensable rating.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should assign a rating for the 
veteran's tinnitus, for which the Board 
established service connection in Section 
I of this decision.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal of entitlement to a 10 percent 
rating for multiple, noncompensable 
service-connected disabilities pursuant 
to 38 C.F.R. § 3.324.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R.OLSON
	Acting Member, Board of Veterans' Appeals

 

